Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00083-CV

                     VIA METROPOLITAN TRANSIT AUTHORITY,
                                   Appellant

                                               v.

                                    Shantinia REYNOLDS,
                                           Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2015-CV-03641
                       Honorable David J. Rodriguez, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

       We order that appellee Shantinia Reynolds recover her costs of this appeal, if any, from
appellant VIA Metropolitan Transit Authority.

       SIGNED July 18, 2018.


                                                _____________________________
                                                Marialyn Barnard, Justice